 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          ROBERT A WEAN,                                CASE NO. C19-1630 MJP

11                                Plaintiff,              ORDER GRANTING
                                                          WITHDRAWAL OF ATTORNEYS
12                 v.

13          US BANK NATIONAL
            ASSOCIATION at al.,
14
                                  Defendants.
15

16

17

18          THIS MATTER having come before the above-entitled Court on the Motion for

19   Withdrawal of Attorneys (“Motion”) filed by counsel for Robert A. Wean, the Court having

20   considered the Motion and accompanying Declaration of Jacob D. DeGraaff in Support of

21   Motion for Withdrawal of Attorney; Responses, if any; and any reply papers;

22          NOW, THEREFORE, IT IS HEREBY ORDERED that the Motion for Withdrawal of

23   Attorney is GRANTED. Jacob D. DeGraaff of Henry & DeGraaff, PS, is hereby considered to

24   have withdrawn from this matter as attorneys for Robert A. Wean.


     ORDER GRANTING WITHDRAWAL OF ATTORNEYS - 1
 1          IT IS FURTHER ORDERED that the Plaintiff can be contacted directly at the following

 2   address 10052 NE 142nd Pl, Kirkland, WA 98034 for all future noticing. His telephone contact is tel#

 3   (206) 271-8940.

 4

 5          The clerk is ordered to provide copies of this order to all counsel.

 6          Dated January 31, 2020.

 7

 8                                                         A
                                                           Marsha J. Pechman
 9                                                         United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING WITHDRAWAL OF ATTORNEYS - 2
